DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that the combined search and examination would not be a serious burden.  This is not found persuasive because the inventions have acquired separate status in the art due to their recognized inventions require a different filed of search such as searching different classes/subclasses.
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 20150189912), and further in view of Chapman et al. (US 2016/0157515).
Regarding claim 1 and 7, Bell teaches a method for preparing a clarified tobacco extract (abstract), the method comprising: 
processing a tobacco extract through at least one ultrafiltration step to provide a filtered tobacco extract (The raw tobacco extract may undergo microfiltration, ultrafiltration and/or nanofiltration to remove microbes from the raw tobacco extract [0076]). Bell does not explicitly teach that the passing the filtered tobacco extract through a solution comprising one or more non- molecularly imprinted polymer (NIP) to provide the clarified tobacco extract and one or more NIP comprises at least one NIP that is specific for tobacco-specific nitrosamines (TSNAs). However Chapman discloses a composition within the cavity of the water permeable fabric pouch can comprise at least one of a particulate tobacco material, nicotine, particulate non-tobacco material treated to contain nicotine and/or flavoring agents, and fibrous plant material treated to contain a tobacco extract [0026]. Chapman further discloses a release modifying agent also may be any material that is adapted to react with compounds that may be disadvantageously present in a portion of the tobacco seed [0077] which may include molecularly imprinted polymers (MIPS), non-molecularly imprinted polymers (NIPS), botanicals, antioxidants, chelating agents, cyclodextrins, and combinations [0078]. The release modifying agent may be adapted to react with a component selected from acetaldehyde, arsenic, benzo apyrene (BaP), cadmium, crotonaldehyde, formaldehyde, nicotine, nicotine-derived nitrosamine ketone (NNK), N-nitrosonornicotine (NNN), other tobacco-specific nitrosamines, derivatives thereof [0076]. Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the method of Bell to include release modifying agent of Chapman in order to further remove unwanted compounds still present in the tobacco extract of Bell. 
Regarding claim 2, Bell teaches providing the tobacco extract by extracting a tobacco material with an aqueous solution (Bell: In the processes for producing a tobacco extract, the tobacco material may be mixed with a solvent. An exemplary Solvent is an aqueous solvent [0034]).

Regarding claim 3, Bell teaches wherein the tobacco material comprises lamina and stems (Bell: the tobacco material comprises lamina tobacco material [0030]).
Regarding claim 4-5, Bell teaches he raw tobacco extract may undergo microfiltration, ultrafiltration and/or nanofiltration to remove microbes from the raw tobacco extract [0076]. The term “ultrafiltration” refers to filtration using one or more membrane(s) with a pore size of between about 0.001 um and about 0.1 um and/or a MWCO of between about 10,000 and 100,000 daltons [0078]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Bell to correspond with that of the claimed invention. It has been held that wherein general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)). One would be motivated to make the optimization in order to remove microbes without any treatment that may affect the composition of the extract.
Regarding claim 6, Bell teaches the tobacco material has a high nicotine content. The nicotine content of the tobacco material may be between 0.2% and 10%. In preferred embodiments, the nicotine content of the tobacco material is between 2% and 7% but does not explicitly teach that the clarified tobacco extract comprises nicotine in an amount of about 5% to about 50% by weight based on the total weight of the clarified tobacco extract. However it has been held that Overlapping ranges are prima facie evidence of obviousness (See MPEP § 2144.05I)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715